Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 1 of 10 PageID 68



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     (TAMPA DIVISION)

 ELLA DUNBAR, on behalf of herself
 and all others similarly situated,

                 Plaintiff,
 vs .                                                   CASE NO. 8:19-cv-000715-CEH-TGW

 SYMMETRY MANAGEMENT CORP. d/b/a
 BCC FINANCIAL MANAGEMENT
 SERVICES, INC.

             Defendants.
 __________________________________/


                 DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
                    TO PLAINTIFF’S COMPLAINT - CLASS ACTION

         COMES NOW, Defendant SYMMETRY MANAGEMENT CORP. d/b/a BCC

 FINANCIAL MANAGEMENT SERVICES, INC. (“Defendant”) by and through its undersigned

 counsel, and hereby responds to the Class Action Complaint of ELLA DUNBAR, individually

 and on behalf of all others similarly situated (the “Plaintiff”) as follows:

                                         INTRODUCTION

         1.      Admits that Plaintiff alleges violations of the cited statutes; denies that

Defendant’s conduct constitutes a violation of the FDCPA or the FCCPA; Defendants “dunning

letter” speaks for itself.

                                  JURISDICTION AND VENUE

         2.      Admitted for Jurisdiction and venue purposes only.

                                              PARTIES

         3.      Without Knowledge, therefore denied.

         4.      Admitted.
Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 2 of 10 PageID 69
CASE NO. 8:19-cv-000715-CEH-TGW
Page 2 of 10



        5.       Admitted.

        6.       Admitted.

        7.       Admitted.

        8.       Admitted.

                                    FACTUAL ALLEGATIONS

        9.       Admitted.

        10.       Admitted.

        11.      Neither admits nor denies; the cited section of the FDCPA speaks for itself.

        12.      Neither admits nor denies; the cited section of the FDCPA speaks for itself.

        13.      Neither admits nor denies; the cited section of the FDCPA speaks for itself.

        14.      Neither admits nor denies; the cited section of the FDCPA speaks for itself.

        15.      Denied.

        16.      Denied.

        17.      Denied in the form alleged; the cited case speaks for itself.

        18.      Without knowledge; therefore denied.

        19.      Denied.

        20.      Denied.

                                  CLASS ACTION ALLEGATIONS

        21.      Admits that Plaintiff purports to bring this action on behalf of the identified

classes; denies that this action meets the requirements to be maintained as a Class Action.

        22.      Admits that Plaintiff purports to define the FDCPA Class as stated; denies that

this action meets the requirements to be maintained as a Class Action.
Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 3 of 10 PageID 70
 CASE NO. 8:19-cv-000715-CEH-TGW
 Page 3 of 10



         23.      Admits that Plaintiff purports to define the FCCPA Class as stated; denies that

this action meets the requirements to be maintained as a Class Action.

         24.      Admits that the FDCPA and FCCPA Classes are referred to as “Class Members”

or “Classes”; denies any implication of liability, or satisfaction of Class Action requirements

arising therefrom.

         25.      Admits that Plaintiff so alleges; denies the substance of the allegations contained

in this paragraph.

         26.      Denied.

         27.      Denied.

         28.      Denied.

         29.      Without knowledge; therefore denied.

         30.      Denied.

         31.      Denied.

         32.      Denied.

         33.      Admit that Plaintiff so requests; denies that certification of the FDCPA Class is

appropriate under any section of the Federal Rules of Civil Procedure.

         34.      Admit that Plaintiff so requests; denies that certification of the FCCPA Class is

appropriate under any section of the Federal Rules of Civil Procedure.

                                        COUNT I
                         VIOLATION OF THE FDCPA, 15 U.S.C. § 1692g(a)

         35.      Defendant realleges its responses in paragraphs 1 through 34 as if set forth herein

fully and at length.


         36.      Denied.
Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 4 of 10 PageID 71
 CASE NO. 8:19-cv-000715-CEH-TGW
 Page 4 of 10



         37.      Denied.

         38.      Denied.

         WHEREFORE, Defendant, Symmetry Management Corp., d/b/a BCC Financial

Management Services, Inc. hereby demands judgment in its favor and against the Plaintiff, for

interest, cost and reasonable attorney’s fees as provided by statute and/or contract and any other

relief this court deems just and proper.



                                       COUNT II
                        VIOLATION OF THE FDCPA, 15 U.S.C. § 1692e(10)

         39.      Defendant realleges its responses in paragraphs 1 through 34 as if set forth herein

fully and at length.


         40.      Denied.

         41.      Denied.

         42.      Denied.

         43.      Denied.

         44.      Denied.

         WHEREFORE, Defendant, Symmetry Management Corp., d/b/a BCC Financial

Management Services, Inc. hereby demands judgment in its favor and against the Plaintiff, for

interest, cost and reasonable attorney’s fees as provided by statute and/or contract and any other

relief this court deems just and proper.

                                       COUNT III
                       VIOLATION OF THE FCCPA, FLA. STAT. § 559.72(9)

         45.      Defendant realleges its responses in paragraphs 1 through 34 as if set forth herein

fully and at length.
Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 5 of 10 PageID 72
 CASE NO. 8:19-cv-000715-CEH-TGW
 Page 5 of 10



         46.      The cited section of the Florida Statutes speaks for itself.

         47.      Neither admits nor denies; the cited case speaks for itself.

         48.      Neither admits nor denies; the cited cases speak for themselves.

         49.      Denied.

         50.      Denied.

         51.      Denied.

         52.      Denied.

         53.      Denied.

         54.      Denied.

         WHEREFORE, Defendant, Symmetry Management Corp., d/b/a BCC Financial

Management Services, Inc. hereby demands judgment in its favor and against the Plaintiff, for

interest, cost and reasonable attorney’s fees as provided by statute and/or contract and any other

relief this court deems just and proper.



                                       COUNT IV
                            DECLARATORY AND INJUNCTIVE RELIEF

         55.      Defendant realleges its responses in paragraphs 1 through 34 as if set forth herein

fully and at length.


         56.      Admits that Plaintiff seeks the stated declaration; denies that Plaintiff is entitled to

the requested declaration or any other relief.

         57.      Admits that Plaintiff seeks the stated determination; denies that Plaintiff is

entitled to the requested determination or any other relief.
Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 6 of 10 PageID 73
CASE NO. 8:19-cv-000715-CEH-TGW
Page 6 of 10



        58.      Denied in the form alleged. The Florida Declaratory Judgment Act, and the

FCCPA, speak for themselves.

        59.      Denied.

        60.      Denied.

        61.      Denied.

        62.      Denied.

        WHEREFORE, Defendant, Symmetry Management Corp., d/b/a BCC Financial

Management Services, Inc. hereby demands judgment in its favor and against the Plaintiff, for

interest, cost and reasonable attorney’s fees as provided by statute and/or contract and any other

relief this court deems just and proper.

        Any allegation contained in Plaintiff’s Class Action Complaint that is not specifically

admitted is hereby denied.


                                           JURY DEMAND


        The Defendant demands a jury trial on all issues so triable.

                                    AFFIRMATIVE DEFENSES

        In further defense of this matter, and without admitting that it has the burden of proving

any of the following matters, the Defendants assert the following affirmative defenses.

                                  FIRST AFFIRMATIVE DEFENSE

        Each and every claim in the Plaintiff’s Complaint fails to state a claim upon which relief

may be granted.

                                  SECOND AFFIRMATIVE DEFENSE
Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 7 of 10 PageID 74
CASE NO. 8:19-cv-000715-CEH-TGW
Page 7 of 10



        The Defendant did not send any notice which could be appropriately characterized as

false, misleading or deceptive under or pursuant to the FDCPA and, as such, the Plaintiff’s

Complaint fails to state a cause of action.

                                   THIRD AFFIRMATIVE DEFENSE

        The violations of the statutes, if any, were unintentional and resulted from a bona fide

error notwithstanding the maintenance of procedures reasonably adapted to avoid such error.

                                  FOURTH AFFIRMATIVE DEFENSE

        This action is not maintainable as a class action for failure to meet the requirements of

Rule 23 of the Federal Rules of Civil Procedure.

                                   FIFTH AFFIRMATIVE DEFENSE

        Class certification is inappropriate in this action because the alleged class members are

not so numerous that separate joinder of each member is impracticable.

                                   SIXTH AFFIRMATIVE DEFENSE

        Class certification is inappropriate because the claims of or defense to each claim of the

Plaintiff do not raise questions of law or fact which are common to the claims or defenses to the

claims of each member of the class.

                                  SEVENTH AFFIRMATIVE DEFENSE

        Class certification is inappropriate because the claims of or defenses to each claim of the

Plaintiff are not typical of the claims of or defenses to the claims of each member of the class.

                                  EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff cannot maintain this action as a class action because the Plaintiff cannot fairly

and adequately protect and represent the interests of each member of the class.

                                   NINTH AFFIRMATIVE DEFENSE
Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 8 of 10 PageID 75
 CASE NO. 8:19-cv-000715-CEH-TGW
 Page 8 of 10



         Class certification is inappropriate because the Plaintiff cannot demonstrate that class

litigation is superior to other available means for adjudication of the claims raised in this case.

                                    TENTH AFFIRMATIVE DEFENSE

         Class certification is inappropriate because the prosecution of separate claims or defenses

by or against individual members of the purported class will not create a risk of either inconsistent

or varying adjudications which will establish incompatible standards of conduct applicable to

either the Plaintiff, members of the class or the Defendant.

                                   ELEVENTH AFFIRMATIVE DEFENSE

         Class certification is inappropriate because the prosecution of separate claims of or

defenses to claims of the Plaintiff and each member of the class will not create a risk of

adjudications which would, as a practicable matter, be dispositive of the interests of the Plaintiff

and each member of the class, or substantially impair or impede the ability of other members of

the class to protect their interests.

                                   TWELFTH AFFIRMATIVE DEFENSE

         Class certification is inappropriate because Defendant has not acted or refused to act on

grounds generally applicable to all the members of the class and final injunctive or declaratory

relief concerning the class as a whole is not appropriate.

                              THIRTEENTH AFFIRMATIVE DEFENSE

         Class certification is not appropriate because the questions of law or fact alleged to be

common to the claims of or defenses to the claims of the Plaintiff and the claims of or defenses to

the claims of each member of the class do not predominate over any questions of law or fact

affecting the Plaintiff individually or individual members of the class, and class representation is

not superior to other available methods for fair and efficient adjudication of the controversy.
Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 9 of 10 PageID 76
 CASE NO. 8:19-cv-000715-CEH-TGW
 Page 9 of 10



                              FOURTEENTH AFFIRMATIVE DEFENSE

         Class certification is inappropriate because each member of the class has an interest in

individually controlling the prosecution of separate claims or defenses.

                                   FIFTEENTH AFFIRMATIVE DEFENSE

         Class certification is not appropriate because some of the members of the class may be

involved in pending litigation in which questions or law or fact controverted in the subject action

are to be adjudicated.

                                   SIXTEENTH AFFIRMATIVE DEFENSE

         Class certification is inappropriate because of the difficulties likely to be encountered in

management of the claims of or defenses to claims on behalf of a class.

                              EIGHTEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s requests for injunctive relief is barred as Plaintiff has not and cannot establish

the four prerequisite elements to establish same. An injunction is an “extraordinary and drastic

remedy” that should not be granted unless the movant clearly establishes the “burden of

persuasion” as to each of the following four prerequisites: (1) substantial likelihood of success on

the merits, (2) that there is a substantial threat plaintiff will suffer irreparable injury if the

injunction is not granted, (3) that the threatened injury to the plaintiff outweighs the threatened

harm the injunction may cause to the defendant, and (4) that granting of the injunction will not be

adverse to the public interest.
Case 8:19-cv-00715-CEH-TGW Document 15 Filed 06/21/19 Page 10 of 10 PageID 77
 CASE NO. 8:19-cv-000715-CEH-TGW
 Page 10 of 10



                                                 /s/ Bennett C. Lofaro
                                               Bennett C. Lofaro, Esq.
                                               Florida Bar No. 37129
                                               blofaro@boydlawgroup.com
                                               Jessica R. Welsh, Esq.
                                               Florida Bar No. 1005599
                                               jwelsh@boydlawgroup.com
                                               servicetpa@boydlawgrou.com
                                               Boyd Richards Parker & Colonnelli, P.L.
                                               400 North Ashley Drive
                                               Suite 1150
                                               Tampa, Florida 33602
                                               Tel: (813) 223-6021
                                               Fax: (813) 223-6024
                                               Attorney for Defendant

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 21, 2019, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I ALSO CERTIFY that the foregoing
 documents are being served this day on all counsel of record identified on the below Service List
 in the manner specified, either via transmission of Notice of Electronic Filing generated by
 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
 to receive electronically Notices of Electronic Filing.

                                               /s/ Bennett C. Lofaro, Esq.
                                                Bennett C. Lofaro, Esq.


 SERVICE LIST

 James S. Giardina, Esq.
 Kimberly H. Wochholz, Esq.
 The Consumer Rights Law Group, PLLC
 3104 West Waters Avenue
 Suite 200
 Tampa, Florida 33614-2877
 Tel: (813) 435-5055 ext 101
 Fax: (866) 535-7199
 james@consumerrightslawgroup.com
 kim@consumerrightslawgroup.com
 Attorney for Plaintiff
